Per Curiam : Fred W. Brummel and Mary Rose Brummel, appellees, filed their application in the circuit court of Cook county for the registration of title in them in fee simple to certain real estate in that county. Jacob Glos, Emma J. Glos and August A. Timke, trustee, were made defendants, and have appealed from the decree ordering the registration of title in appellees as applied for. The sole questions raised are those determined in Brummel v. Glos, 278 Ill. 552. The holding in that case is conclusive of the questions raised here. The only additional reason urged for affirming the judgment in this case which was not presented in the case of Brummel v. Glos, supra, is that the abstract of title objected to was admissible, under the authorities, as an ancient document. This doctrine could not have been invoked in this case, as the abstract of title which it is claimed is an ancient document was not offered in evidence but only a certified copy thereof was offered and admitted. Assuming that the rule with reference to the admission of ancient documents in evidence applies, it would have the effect only of making the abstract admissible in evidence without proof of the signature, and would not meet the provision of the statute requiring proof that the maker was known or generally reputed to have been in the business of making abstracts for hire at the time of the making of the abstract. For the reasons given in Brummel v. Glos, supra, the decree is reversed and the cause is remanded. Reversed and remanded.